      Case: 4:18-mc-00125-BYP Doc #: 5-3 Filed: 01/04/19 1 of 6. PageID #: 34



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

DECKER CONSTRUCTION COMPANY, :                       Case No. 4:18-MC-00125
                             :
          Plaintiff,         :                       Judge Benita Y. Pearson
                             :
v.                           :                       Magistrate Judge Kathleen B. Burke
                             :
WESEX CORPORATION,           :
                             :
          Defendant.         :

      ORDER AND NOTICE OF GARNISHMENT OF PROPERTY OTHER THAN
            PERSONAL EARNINGS AND ANSWER OF GARNISHEE


SECTION A. COURT ORDER AND NOTICE OF GARNISHMENT


TO CORTLAND SAVINGS AND BANKING COMPANY:

        DECKER CONSTRUCTION COMPANY, the judgment creditor in the above-captioned
case, has filed an affidavit in this Court stating that you have money, property, or credits, other
than personal earnings, in your hands or under your control that belong to judgment debtor
WESEX CORPORATION, and that some of the money, property, or credits may not be exempt
from garnishment under the laws of the State of Ohio or the laws of the United States.

       You are therefore ORDERED to complete the Answer of Garnishee in Section B of this
Order and Notice of Garnishment. Return one completed and signed copy of this form to the
clerk of this Court together with the amount determined in accordance with the Answer of
Garnishee by the end of the fifth business day after your receipt of this Order and Notice of
Garnishment. Deliver one completed and signed copy of this form to the judgment debtor and
keep the other completed and signed copy of this form for your files.

       The total probable amount now due on this judgment is $144,468.45. The total probable
amount now due includes the unpaid portion of the judgment in favor of the judgment creditor,
which is $143,384.00; plus interest on that judgment of $1,084.45 (interest for 107 days at the
applicable federal judgment rate of 2.58%).

       You are also ordered to hold safely anything of value that belongs to the judgment debtor
and that has to be paid to the court, as determined under the Answer of Garnishee, but that is of
such a nature that it cannot be so delivered, until further order of the court.
      Case: 4:18-mc-00125-BYP Doc #: 5-3 Filed: 01/04/19 2 of 6. PageID #: 35



TO THE CLERK OF COURT:

       In accordance with Ohio Rev. Code section 2716.13(B) and (C), you are hereby directed
to:

       (1) serve three copies of this Order and Notice of Garnishment along with the enclosed
           garnishee’s fee upon the Garnishee by certified mail return receipt requested pursuant
           to Rule 4(A)(1)(a) of the Ohio Rules of Civil Procedure, as made applicable by Rule
           4(h)(1)(A) and Rule 4(e)(1) of the Federal Rules of Civil Procedure, at the following
           address:

              Cortland Savings and Banking Company, Attn: Statutory Agent Lance A.
              Morrison, P.O. Box 98, Cortland, Ohio 44410;

       (2) serve a copy of this Order and Notice of Garnishment upon the Garnishee by regular
           U.S. Mail at the following address:

              Cortland Savings and Banking Company, 194 West Main Street, Cortland, Ohio
              44410;

       (3) serve two copies of the Notice to the Judgment Debtor Wesex Corporation and of the
           Request for Hearing attached to the this order upon Judgment Debtor Wesex
           Corporation at the following address:

              Wesex Corporation, 85 Garfield St., P.O. Box 286, West Middlesex, PA 16159.



Witness my hand and the seal of this court this ____ day of _______________, 2019.


                                                           ___________________________
                                                           Magistrate Judge
     Case: 4:18-mc-00125-BYP Doc #: 5-3 Filed: 01/04/19 3 of 6. PageID #: 36



SECTION B. ANSWER OF GARNISHEE

Now comes _______________________________, the garnishee, who says:

1.    That the garnishee has more than $400 in money, property, or credits, other than personal
      earnings, of the judgment debtor under the garnishee's control and in the garnishee's
      possession.

      _____          _____           $___________________
      yes            no              if yes, amount over $400

2.    That property is described as: ______________________________________________
      _______________________________________________________________________

3.    If the answer to line 1 is “yes” and the amount is less than the probable amount now due
      on the judgment, as indicated in section (A) of this form, sign and return this form and
      pay the amount of line 1 to the clerk of this court.

4.    If the answer to line 1 is “yes” and the amount is greater than that probable amount now
      due on the judgment, as indicated in section (A) of this form, sign and return this form
      and pay that probable amount now due to the clerk of this court.

5.    If the answer to line 1 is “yes” but the money, property, or credits are of such a nature
      that they cannot be delivered to the clerk of the court, indicate that by placing an "X" in
      this space: _____. Do not dispose of that money, property, or credits or give them to
      anyone else until further order of the court.

6.    If the answer to line 1 is “no,” sign and return this form to the clerk of this court.


      I certify that the statements above are true. __________________________________
                                                    (Print Name of Garnishee)

      _________________________________
      (Print Name and Title of Person Who Completed Form)


      Signed: ___________________________            Dated this ____ day of __________, 2019.
      (Signature of Person Completing Form)
     Case: 4:18-mc-00125-BYP Doc #: 5-3 Filed: 01/04/19 4 of 6. PageID #: 37



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

DECKER CONSTRUCTION COMPANY, :                      Case No. 4:18-MC-00125
                             :
          Plaintiff,         :                      Judge Benita Y. Pearson
                             :
v.                           :                      Magistrate Judge Kathleen B. Burke
                             :
WESEX CORPORATION,           :
                             :
          Defendant.         :

           NOTICE TO THE JUDGMENT DEBTOR WESEX CORPORATION

        You are hereby notified that this Court has issued an order in the above-captioned case in
favor of Decker Construction Company, c/o John C. Cannizzaro, Ice Miller, LLP, 250 West
Street, Columbus, OH 43215, the judgment creditor in this proceeding, which directs that some
of your money, property, or credits, other than personal earnings, now in the possession of
Cortland Savings and Banking Company, 194 West Main Street, Cortland, Ohio 44410, the
garnishee in this proceeding, be used to satisfy your debt to the judgment creditor. This order
was issued on the basis of the judgment creditor’s judgment against you that was obtained in the
United States District Court for the Southern District of Ohio in Case No. 2:18-cv-00727 on
September 18, 2018. Upon your receipt of this Notice, you are prohibited from removing or
attempting to remove the money, property, or credits, other than personal earnings from your
accounts at the Cortland Savings and Banking Company until expressly permitted by the Court.
Any violation of this prohibition subjects you to punishment for contempt of court.

        The law of Ohio and the United States provides that certain benefit payments cannot be
taken from you to pay a debt. Typical among the benefit payments that cannot be attached or
executed upon by a creditor are the following:

        (1)  Workers’ compensation benefits;
        (2)  Unemployment compensation payments;
        (3)  Case assistance payments under the Ohio works first program;
        (4)  Benefits and services under the prevention, retention, and contingency program;
        (5)  Disability financial assistance administered by the Ohio department of job and
             family services;
        (6) Social security benefits;
        (7) Supplemental security income (S.S.I.);
        (8) Veteran’s benefits;
        (9) Black lung benefits;
        (10) Certain pensions.

       There may be other benefits not included in the above list that apply in your case.
        Case: 4:18-mc-00125-BYP Doc #: 5-3 Filed: 01/04/19 5 of 6. PageID #: 38



        If you dispute the judgment creditor’s right to garnish your property, and believe that the
judgment creditor should not be given your money, property, or credits, other than personal
earnings, now in the possession of the Cortland Savings and Banking Company because they are
exempt or if you feel that this order is improper for any other reason, you may request a hearing
before this Court by disputing the claim in the request for hearing form, appearing below, or in a
substantially similar form, and delivering the request for hearing to this court at the above
address, at the office of the clerk of this court no later than the end of the fifth business day after
you receive this notice. You may state your reasons for disputing the judgment creditor’s right
to garnish your property in the space provided on the form; however, you are not required to do
so. If you do state your reasons for disputing the Judgment Creditor’s right, you are not
prohibited from stating any other reason at the hearing. If you do not state your reasons, it will
not be held against you by the Court, and you can state your reasons at the hearing. NO
OBJECTIONS TO THE JUDGMENT ITSELF WILL BE HEARD OR CONSIDERED
AT THE HEARING. If you request a hearing, the hearing will be limited to a consideration of
the amount of your money, property, or credits, other than personal earnings, in the possession or
control of the garnishee, if any, that can be used to satisfy all or part of the judgment you owe to
the judgment creditor.

        If you request a hearing by delivering your request for hearing no later than the end of the
fifth business day after you receive this notice, it will be conducted before Magistrate Judge
Kathleen B. Burke in Courtroom No. ___, U.S Courthouse, 2 South Main Street, Akron, OH
44503, at _____ a.m./p.m. on the _____ of _____________, 2019. You may request the Court to
conduct the hearing before this date by indicating your request in the space provided on the form;
the Court then will send you notice of any change in the date, time, or place of the hearing. If
you do not request a hearing by delivering your request for a hearing no later than the end of the
fifth business day after you receive this notice, some of your money, property, or credits, other
than personal earnings, will be paid to the judgment creditor.

        If you have any questions concerning this matter, you may contact the office of the clerk
of this court. If you want legal representation, you should contact your lawyer immediately. If
you need the name of a lawyer, contact the local bar association.

                                               _________________________________________
                                               Clerk of Court


Date:
                                               Signature of Clerk or Deputy Clerk
     Case: 4:18-mc-00125-BYP Doc #: 5-3 Filed: 01/04/19 6 of 6. PageID #: 39



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO

DECKER CONSTRUCTION COMPANY, :                       Case No. 4:18-MC-00125
                             :
          Plaintiff,         :                       Judge Benita Y. Pearson
                             :
v.                           :                       Magistrate Judge Kathleen B. Burke
                             :
WESEX CORPORATION,           :
                             :
          Defendant.         :

                                REQUEST FOR HEARING

       I dispute the judgment creditor’s right to garnish my money, property, or credits, other
than personal earning, in the above case and request for that a hearing in this matter be held
_____________________________ (insert “on” or “earlier than”) the date and time set forth in
the document entitled “Notice to the Judgment Debtor” that I received with this request form.

       I dispute the judgment creditor’s right to garnish my property for the following reasons:
       ________________________________________________________________________
       ________________________________________________________________________
       ________________________________________________________________________

I UNDERSTAND THAT NO OBJECTIONS TO THE JUDGMENT ITSELF WILL BE
HEARD OR CONSIDERED AT THE HEARING.


                                            (Name of Judgment Debtor)


                                            (Signature)


                                            (Date)

WARNING: IF YOU DO NOT DELIVER THIS REQUEST FOR HEARING OR A
REQUEST IN A SUBSTANTIALLY SIMILAR FORM TO THE OFFICE OF THE
CLERK OF THIS COURT WITHIN FIVE (5) BUSINESS DAYS OF YOUR RECEIPT
OF IT, YOU WAIVE YOUR RIGHT TO A HEARING AND SOME OF YOUR MONEY,
PROPERTY, OR CREDITS, OTHER THAN PERSONAL EARNINGS, NOW IN THE
POSSESSION OF (GARNISHEE'S NAME) WILL BE PAID TO (JUDGMENT
CREDITOR'S NAME) TO SATISFY SOME OF YOUR DEBT TO (JUDGMENT
CREDITOR'S NAME).
